Filed 5/15/15 P. v. Hayward CA1/5
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION FIVE


THE PEOPLE,
         Plaintiff and Respondent,
                                                                     A142463
v.
MARK A. HAYWARD,                                                     (Sonoma County
                                                                     Super. Ct. No. SCR619836)
         Defendant and Appellant.


         Mark A. Hayward appeals from the judgment entered following his no contest
plea. He seeks a remand for clarification of his sentence. We affirm.
                                                  BACKGROUND
         In March 2013, appellant pled no contest to grant theft (Pen. Code, § 487,
subd. (a); count one) and fraud (id., § 532, subd. (a); count two). According to the
probation report, appellant induced an acquaintance to loan him approximately $80,000
by showing her fraudulent documents supposedly demonstrating his ability to repay the
loan.
         The trial court sentenced appellant to two years imprisonment. The probation
report recommended sentence on count two be stayed pursuant to Penal Code section
654. At the sentencing hearing, the court made no oral pronouncement with respect to
count two. The minute order for the hearing, however, provides the sentence on count
two is stayed.




                                                             1
                                       DISCUSSION
       Appellant contends the trial court’s failure to orally pronounce that the sentence on
count two is stayed was not corrected by the minute order, and we should therefore
remand to the trial court to make this oral pronouncement.1 We disagree.
       If there is a conflict between the reporter’s transcript and the clerk’s transcript,
“the modern rule is not automatic deference to the reporter’s transcript, but rather
adoption of the transcript due more credence under all the surrounding circumstances.”
(People v. Rodriguez (2013) 222 Cal.App.4th 578, 586.) Accordingly, where “the clerk’s
transcript simply clarifies a point that the reporter’s transcript left ambiguous,” courts
will “conclude that the minute order correctly recites the [trial] court’s ruling.” (In re
Byron B. (2004) 119 Cal.App.4th 1013, 1018.)
       Here, the minute order simply clarifies what the reporter’s transcript left
ambiguous: that the sentence on count two is stayed. Appellant and the People both
agree this is the correct sentence. We conclude the minute order correctly states the
court’s sentence and no remand is necessary.2
                                       DISPOSITION
       The judgment is affirmed.




1
 Appellant initially claimed an additional error relating to sentencing credits, but
subsequently withdrew that claim.
2
 Because we reject appellant’s claim on the merits, we need not decide the People’s
contention that appellant forfeited it.


                                              2
                    SIMONS, Acting P.J.




We concur.




NEEDHAM, J.




BRUINIERS, J.




                3